Earthquake in the Abruzzo Region of Italy (debate)
The next item is the Commission statement on the earthquake in the Abruzzo region of Italy.
Vice-President of the Commission. - Mr President, the Commission sends its condolences to all families who have lost their loved ones in the recent earthquake in Italy.
The Commission has been in close contact with the Italian civil protection authorities since the first hours after the earthquake. Member States started offering their help through the Community Civil Protection Mechanism at a very early stage of the disaster.
While this earthquake was very powerful and brought a lot of destruction, national resources were able to cope with the immediate disaster response.
However, on 10 April Italy made a request for technical experts who could support the country in analysing the stability of buildings damaged by the earthquake. A team of eight national and Commission experts was selected. The team was despatched to the site of the earthquake on 18 April. In addition to the assessment of the stability of the buildings, the team will propose solutions with regard to damaged buildings.
The Commission is currently cooperating with the Italian authorities in order to identify options for other EU support. Possibilities may include the EU Solidarity Fund and the reprogramming of the Structural and Rural Development Funds.
This earthquake is a tragic reminder that natural disasters are a continual threat for all Member States. Over the last decade earthquakes, heat waves, forest fires, floods and storms have killed many people in Europe and destroyed costly infrastructure and precious natural spaces.
The Member States and the Community need to combine their strength to prevent disasters and their impacts and to ensure a rapid and effective European response to major disasters. Experience has shown that an integrated and multi-hazard approach should be taken to develop effective measures in both in prevention and in direct response to disasters, as outlined in the Commission communication of March 2008 on reinforcing the Union's disaster-response capacity.
Furthermore, in February 2009 the Commission adopted a Community approach on the prevention of natural and man-made disasters that represents the state of the art and paves a way for future Commission initiatives. It suggests improving the consistency of existing prevention instruments and complementing them, thus reinforcing the added value of EU action.
The Commission would welcome feedback from the European Parliament on the approach proposed in this important communication. Furthermore, thanks to the preparatory action on an EU rapid response capability introduced by the European Parliament in the 2008 and 2009 budgets, the Commission is currently testing, with the Member States, ways to improve the overall immediate response capacity of the EU. Together, these initiatives are contributing to shaping a genuine European disaster management policy for all types of disaster.
Thank you, Mr Kallas. May I take this opportunity to welcome Vice-President of the Commission, Mr Tajani, and so that I am not reproached for being careless or insensitive, I would remind you that we have already observed a minute's silence, yesterday, in commemoration of the victims of this disaster.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, between 2002 and 2007 earthquakes were the fourth most frequent natural disaster in the European Union. After this latest and sadly most serious tragedy in the Abruzzo region, we must join together to face these terrible events, common to many states of the Union.
To date, we have the European Solidarity Fund and the Community Mechanism for Civil Protection: two instruments that are very important yet still insufficient for an area, like Europe, that is at risk from earthquakes. In the case of the Abruzzo earthquakes, an application is being processed for access to the Solidarity Fund for the reconstruction of the areas destroyed. The figure could amount to EUR 500 million, as Commission Vice-President Antonio Tajani told the press. It has not yet been possible to quantify the extent of this earthquake and the damage caused: the Abruzzo region is in need of urgent and substantial intervention, which the Italian Government has been managing in a prompt and thorough manner from just a few minutes after the earthquake.
This action does however require European coordination, while respecting national and local competences. On 14 November 2007, Parliament itself unanimously adopted a resolution on the regional impact of earthquakes, concerning prevention and the management of the damage caused by tragic events of this kind. This document should serve as the starting point for a coordinated European policy in this matter, as stated in the written question by Mr Vakalis, co-signed by 50 or so Members of this House. We therefore hope that the European Commission will take on the ideas expressed in this resolution and apply them to create a European agenda for the prevention and management of earthquakes.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, I would like to express my condolences once again, on behalf of the members of the Italian parliament and all the members of the Socialist Group in the European Parliament, to the families of the victims, to the Abruzzo region and its citizens and to Italy. I would also like to say that our Group, which from the outset has been close to the people so tragically hit, will be sending a delegation to the Abruzzo region, led by our chairman, Mr Schulz. The numbers are frightening: it is true, as Mr Albertini said, there is no final count as yet, but we can nonetheless say that there have been around 300 deaths. It is a tragedy: 50 000 evacuees, thousands of houses destroyed, hundreds of public buildings devastated, including schools, and a prestigious cultural, architectural and artistic heritage in ruins.
As the President of the Italian Republic, Giorgio Napolitano, said, the response to the events was immediate and effective. This response came from the state, but also from non-state actors; from the world, from volunteers, from communities in Italy and elsewhere, from the provinces, from the regions, from the Red Cross and from the fire service: a truly extraordinary display of solidarity. Perhaps the Italian Government - in fact never mind the 'perhaps' - the Italian Government would have done well to take up the suggestion to amalgamate the referendum with the European elections and administrative elections, in order to save some hundreds of millions that could have been spent helping those affected by the earthquake.
There are certain responses Europe must make: firstly, it must activate the Solidarity Fund; we spoke to Vice-President Tajani about this just hours after the tragic events. Secondly, it must re-programme the Structural Funds, and thirdly, Commissioners, it must utilise the unused funds from the previous and new programming periods. Fourthly, it must amend the rules on the Cohesion Policy and the Structural Funds as regards the possibility of reinstating under Objective I, that is to say in the disadvantaged, underdeveloped regions, those regions which, due to exceptionally serious natural events, have seen their GDP, or wealth, drop below 75% of the Community average. So then, we do not want an ad hoc law for the Abruzzo region, but a law applicable to any region that may find itself in this position. Fifthly, we must investigate with the Commission the possibility of tax breaks for the economic activities and construction work which should, we all hope, pick up again in the Abruzzo region. Finally, I call for the implementation of the directive on building materials, which was recently updated and improved by Parliament.
To conclude, a tragedy such as this does not require rhetoric, rather it requires effective, tangible responses, as well as a close eye to ensure that the earthquake rubble does not become the site for further profiteering and illicit practices that line the pockets of the big criminal groups. We must be vigilant and give our best efforts: we must all work so that, with our help, our friends in the Abruzzo region can smile again.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, a terrible tragedy in my country has hit the important central region of the Abruzzo and the city of Aquila. It has been a disaster that has affected human lives, including young lives; it has struck houses, our homes; churches, our places of worship; monuments, our culture; companies, our workplaces; universities, our centres of learning; and has left great devastation in its wake.
We have all rallied round these people and we can now say this: firstly, that they have responded with great dignity, despite being so intimately and so practically affected, losing their most valuable possessions such as their homes - and, as we know, the home is central to Italian culture - yet these people have reacted with dignity and want to start living again, rebuilding what they had, their own communities, within the places that represent that community and in keeping with tradition and continuity. I am reminded of the importance of the university and of small and medium-sized enterprises for that region, which is at present suffering from severe economic hardship and lack of recovery.
I should also say that there has been an extraordinary mobilisation on the part of the institutions: the government, Parliament, all the opposition forces, as well as the majority who, with great wisdom and responsibility, regard the work to be done in a spirit of unanimity: local institutions, volunteers, civil protection, the thousands upon thousands of young people and adults who went to Abruzzo and who represent social groups, associations and the Catholic community; everyone has made a contribution. Even those who did not travel there have done something: economically, culturally, our country's entire cultural, social and economic spheres are being mobilised, which is very important.
It will, however, be important to remember this, as Mr Pitella said, when it comes to reconstruction, because in addition to these positive aspects of the tragedy, the structural weakness of our building methods has come to light, and I believe that here, alongside calls for justice, there should be a commitment to identifying liabilities and to reconstruction.
A word about Europe, Mr President: when disaster struck, Europe was there, as it will be in the future through the funds and other actions that have been mentioned. I would wish for there to be a visible presence, too, so that Europe is recognised not only in the money that arrives, but also in the faces and in the institutions. I propose that a joint delegation from this Parliament visit the region, without pomp, without publicity, but in order to say that Europe is made up of institutions and people, and that these institutions and people want to support and go on supporting Aquila, the Abruzzo and my country, also, which has been so severely damaged.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, I too would like to thank the Community institutions for the support they have shown for Italy and the people hit by the earthquake. These have been difficult days, further aggravated by the weather conditions of the last 48 hours.
But after the grief and destruction comes the time for practical proposals and reconstruction, the time to restore a future for the Abruzzo region. We are asking the European institutions to do their bit; in fact the Commission has already given its guarantee through Vice-President Tajani, who was very prompt to assure us of his commitment in the immediate aftermath of the disaster.
As the Commission itself today confirmed, first of all we must verify all available financial resources, guarantee the swift activation of the European Solidarity Fund for natural disasters, and then look at the possibility of making full use of and reprogramming the European Social Fund and other Community programmes to support employment and businesses. However, we are calling in particular for the possibility of introducing extraordinary legislative measures, tax breaks, incentives and aid possibly as an exception to current de minimis provisions. These would be measures authorised by the European Union and valid for two or three years, that is to say for the time needed until the end of the emergency and reconstruction.
On these subjects and on these objectives, as today's debate has also shown, we are all in agreement, there are no divisions. I too would like to conclude with heartfelt thoughts for the victims, their families and the people affected, but I am especially proud, as an Italian woman from that area, to extend special thanks once more for the efforts made by the institutions, all the political parties and above all the rescue teams, civil protection and the Red Cross. I also thank all the voluntary organisations and individual citizens who did what they could and made a personal contribution or gave money to express their solidarity and provide real help; they are a truly outstanding example of efficiency and humanity.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, the Group of the Greens/European Free Alliance joins with all the Members who have spoken before me in expressing our condolences, our strong sense of solidarity and our support for those who have suffered as a result of this great tragedy, this disaster, this natural event, which was, however, caused by a whole host of things, and I do hope that the European Union, in a visible way, will be able to make a positive contribution to this situation.
There is one thing that cannot be denied: the impact of this earthquake could have been much less severe, the tragedy should not have been this great, because it is clear that a whole series of buildings and houses have collapsed and they should not have done. There has been negligence, there has been fraud and there has been deception, and we must establish who is liable, because this, too, is an essential part of reconstruction, which is also the moral reconstruction of the Abruzzo, its people and our country as a whole. Reconstruction should be an opportunity for huge innovation in sustainable development for those people who have shown us all that they not only have great dignity, but also great courage and an overwhelming desire to start afresh.
At this point, the least demagogical, most practical approach that will allow Europe to take swift action to support the emergency efforts and reconstruction in the Abruzzo is to review the region's 2007-2013 operative programme, that is to say the Structural Funds. The Abruzzo operative programme currently provides for EUR 140 million in European cofinancing, for a total programme cost of EUR 345 million, with the difference made up by national cofinancing.
We are well aware that one of the problems we must face is that of Italy's organisation in cofinancing the funds that the European Union is sure to grant, and on this point we Members must be extremely vigilant.
As I was saying, first and foremost, we must ask for the other European funds already planned for the Abruzzo, such as the Social Fund, to be reviewed and redirected towards measures and priorities that serve reconstruction. In this context, the Abruzzo operative programme could involve a reallocation of structural fund resources earmarked for other Italian regions that are now more competitive. We know that the European Commission is willing to evaluate grants, and this same mechanism can be used for other Member States.
Following this, the Italian authorities, primarily the government, with the cooperation of all local bodies concerned, must move quickly to calculate the cost of the direct damage sustained, in order to meet the deadline of 15 June 2009 for submitting an application for funds within the framework of the European Solidarity Fund. The amount of support granted will depend on the damage sustained, but will not in any case be more than a few million euros. This fund exists precisely in order to provide fast, effective and flexible economic assistance, therefore it is important that the Italian authorities quantify this damage, otherwise it will be difficult to get funding.
The national authorities also need to get to work on the loan application to the European Investment Bank, so that adequate sums can be granted for fast and sustainable reconstruction in this region.
Mr President, ladies and gentlemen, first comes grief for so many innocent victims, then a commitment to rescue efforts, overcoming the emergency and reconstruction, in which Italy gives of its best.
European assistance in this is important, but we also need a European framework to help to prevent these disasters, which often have more than just natural causes; we therefore need a prevention framework, a natural disaster warning system on which to build a civil protection and prevention network. In addition to this, we need a land policy that provides guaranteed standards on land use that respect its balance, as well as safe building standards.
The Abruzzo earthquake also involves this, and, without wishing to be controversial, we must investigate all the liabilities, so that we can avoid a repetition of these serious events, and above all we must focus on land reclamation rather than on new demolition works. For this reason also it is vitally important that the Soil Framework Directive be adopted, which will provide structural support for appropriate management of European land, and European funds should be reformulated in line with prudent land policy, thereby creating a healthy environment and good jobs.
(DE) Mr President, Vice-President of the Commission, our Italian fellow Members have rightly viewed this debate as a very important one for their country and requested the floor, yet it is also a debate for all Europeans. After all, we are a European community. We are pleased to have the opportunities presented by the Solidarity Fund, and we should like its use to be as targeted as possible - including by the Italian Government and the regional bodies. We wish to express once more our condolences to the numerous victims, and we hope that Europe is able to help bring relief as soon as possible.
(IT) Mr President, ladies and gentlemen, I would simply like to draw attention to the sympathetic response to this tragic event throughout Italy and also in Europe. When things like this happen, they allow us to observe the cohesion of the country and the Community, which can only nourish the hope of general solidarity and peace, including inner peace, that we enjoy within Europe.
I would also say that we must undoubtedly, openly and urgently tackle those responsible for the poor construction work that caused neighbouring buildings to react differently. Finally, on the sidelines there has been some dispute over the predictability of earthquakes; I will not go into it now, but simply say that studies on radon indicate that earthquakes are preceded by an increase in this gas. I therefore think, as is right for any scientific research, that Europe can and should use all its structures to encourage further studies on this, because, as is the nature of science, it may yet contribute to the purely hypothetical possibility of predicting such devastating events.
Vice-President of the Commission. - Mr President, there is no doubt that there is a strong feeling of solidarity in all Member States, and in the Commission as well, concerning this terrible earthquake. There are mechanisms for providing help, and the Commission services acted immediately. Everything must be done in close collaboration with the Italian authorities. Last year we had the huge disaster of the forest fires in Greece and before that we had forest fires in Portugal and the floods in Germany and the Czech Republic. In all these cases the European Union expressed solidarity and helped as much as it could. It will do so in this case as well.
First of all, we are awaiting calculations of the scale of the damage and then we can decide how best to use the Solidarity Fund. The Commission itself cannot launch Solidarity Fund money; this can only be done after receiving the request from the Member State and after the calculation of the scale of the damage.
Many Members raised the question of the reprogramming of the Structural Funds, and DG REGIO is discussing this. My colleague Danuta Hübner will visit the area soon and discuss concrete possibilities. We are in permanent contact with the civil protection department in Rome to help, and also to help prepare the Solidarity Fund application, so there is no doubt that the Commission will do whatever it can to help the victims of this disaster.
Concerning safe building standards, these standards exist but the question is how closely these standards are followed in Member States. The standards definitely exist: they exist in directives and they exist in national legislation as well.
Our civil protection mechanism, at the heart of which is a monitoring and information centre working 24 hours a day, will collaborate with Member States in disaster prevention and also in addressing the consequences of disasters.
Once more on behalf of the Commission I express our condolences. We will do whatever is possible to help people in this disaster area.
To conclude this debate, on a personal note and also on behalf of the Bureau of the European Parliament, I take this opportunity to express my condolences and sympathy once again for the victims and the families affected, and of course to pledge every possible support for the people of the region so badly hit.
The debate is closed.